DETAILED ACTION
1.	Applicant's amendments and remarks submitted on August 26, 2022 have been entered. Claims 1-10 have been amended. Claims 11-20 have been cancelled. Claims 21-25 have been added. Claims 1-10 and 21-25 are still pending on this application, with claims 1-10 and 21-25 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1 and 7, and new claims 21-25. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
6.	Claim 7 further limits the device support member as including “an elevated tab extending towards the center of the electronic device from a top edge, the elevated tab supporting the camera component.” The support member with an “elevated tab” does not appear to be described in the specification as claimed. Specifically, the specification discloses the support member 211 and front camera 221b (see figure 4), and rear camera(s) 113 and 112 (see figure 3), but there does not appear to be a description or illustration of an elevated tab supporting the camera component as described in parent claim 2, i.e. a camera exposed through a notch in the display, which has been interpreted as a front camera. Applicant has pointed to figure 3 as support for the limitations in claim 7 in the remarks, however the figure illustrates a rear portion of the device, with the cameras disposed on the rear surface 110B (see figure 3; pg. 17, lines 10-13 of the originally filed specification), and further does not disclose the one or more acoustic paths or how they are “formed adjacent to at least two edges of the elevated tab” as recited in the claim. A non-illustrated embodiment is further described where the camera module is included on the rear surface of the screen display (see pg. 16, lines 14-16 of the originally filed specification). Further illustrated embodiments disclose the front camera 221b being supported by the support member (see figures 7-9), but there does not appear to be sufficient support in the written specification or the figures for the front camera being supported by “an elevated tab extending towards a center of the electronic device from a top edge” as now recited in the claim. Appropriate correction or clarification is required.
7.	Claims 8-9 are dependent on claim 7 and are therefore also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the same reasoning described above.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 7-9 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 7 recites the support member “including an elevated tab extending towards a center of the electronic device from a top edge, the elevated tab supporting the camera component” in lines 2-3 of the claim. It is not clear how the “elevated tab” is formed and extends from a top edge of the support member, or how it supports the camera component. For the purposes of examination, the limitation has been interpreted as referring to an area of the support member that has not been recessed to define the one or more acoustic paths. Appropriate correction or clarification is required.
11.	Claims 8-9 are dependent on claim 7 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasoning described above.

12.	Claim 21 recites the first acoustic waveguide as being “provided at least in part by a first recess formed on the support member and a rear surface of the display” in lines 7-8 of the claim. The claim further recites the second acoustic waveguide as being “provided at least in part by a second recess formed on the support member and the rear surface of the display” in lines 10-11 of the claim. These limitations are considered indefinite as it is not clear if the acoustic waveguides are formed by first and second recesses formed in both the support member and the rear surface of the display, or if they are formed by first and second recesses formed in the support member, and the rear surface of the display in part forms the waveguides when assembled to the support member. That is, it is not clear if the rear surface of the display is recessed to form the acoustic waveguides or if only the support member is recessed to form the waveguides. For the purposes of examination, the limitations have been interpreted as referring to the support member being recessed and the rear surface of the display at least partially forming the waveguides when assembled with the recessed portion of the support member. Appropriate correction or clarification is required. 
13.	Claims 22-25 are dependent on claim 21 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasoning described above.

Claim Rejections - 35 USC § 103
14.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2022/0046345 A1 to Mai in view of US Patent Pub No 2016/0373566 A1 to Nonaka et al. (“Nonaka”).
As to claim 1, Mai discloses an electronic device, comprising: a housing including a first surface, a second surface facing away from the first surface, and a side surface structure at least partially surrounding a space formed between the first surface and the second surface (see figures 1-6; pg. 1, ¶ 0016; pg. 4, ¶ 0067); a display (see pg. 1, ¶ 0016); an acoustic hole formed in the housing and configured to emit a sound in a direction the first surface faces (see figures 1-6; pg. 1, ¶ 0016; pg. 3, ¶ 0047); a speaker disposed in the housing (see figures 1-6; pg. 1, ¶ 0016 - ¶ 0017).
Mai further discloses a recess in a body structure of the housing defining one or more acoustic paths through which sound emitted by the speaker travels to the acoustic hole for emission to an external environment (channels 4 and 5, see figures 1 and 4-6; pg. 1, ¶ 0016; pg. 3, ¶ 0053; pg. 4, ¶ 0058, ¶ 0061), but does not expressly disclose the display being disposed between the first surface and the second surface, nor does it expressly disclose a support member disposed between the display and the second surface, 20As to claim aAs aS 		wherein the recess defining the one or more acoustic paths is formed in the support member.
Nonaka discloses a similar electronic device, and further discloses the device having a cover 4, display 120, and middle case/supporting portion 31 (see figure 2; pg. 1, ¶ 0017 - ¶ 0018; pg. 2, ¶ 0025, ¶ 0030), the display being placed between the front and rear surfaces of the device housing, the middle case portion being disposed between the display and the second/rear surface of the housing, and the middle case including a recessed portion forming an acoustic path for the speaker (see figures 2-5; pg. 3-4, ¶ 0035, ¶ 0043 - ¶ 0047). 
Mai and Nonaka are analogous are because they are both drawn to electronic devices. 
It would have been an obvious choice before the effective filing date of the claimed invention incorporate the supporting member and display arrangement as taught by Nonaka in the device as taught by Mai, as such elements and their arrangements within a display device are known in the art, the motivation being to provide a housing portion to support the components arranged between front and rear surfaces of the device, including the display and speaker (Nonaka pg. 2, ¶ 0027, ¶ 0030, pg. 3, ¶ 0035 - ¶ 0036). 
As to claim 2, Mai in view of Nonaka further discloses a camera component disposed in the housing, the camera component visibly exposed to an exterior environment through a notch formed in the display so as to capture images (Mai camera in water-drop area of screen; pg. 1, ¶ 0004; pg. 3, ¶ 0048), wherein the one or more acoustic paths include at least two acoustic paths defined in the support member, and wherein the at least two acoustic paths surround at least two edges of the camera component (Mai figures 1 and 4-6; pg. 3, ¶ 0048, ¶ 0053, pg. 4, ¶ 0059).
As to claim 3, Mai in view of Nonaka further discloses wherein the at least two acoustic paths surround at least two opposing edges of the camera component, such that the camera component is interposed between the at least two acoustic paths (Mai figures 1 and 4-5). 
As to claim 4, Mai in view of Nonaka further discloses wherein a length of a first acoustic path of the one or more acoustic paths is different from a length of a second acoustic path of the one or more acoustic paths (Mai figures 1 and 4-6).
As to claim 5, Mai in view of Nonaka further discloses wherein a through hole is formed the support member, in which the speaker is disposed (Nonaka figures 2-3), and wherein the one or more acoustic paths is disposed adjacent to an edge of the through hole in which the speaker is disposed (Mai channels extend sideways and/or upwards relative to speaker, see figures 1 and 4-6; Nonaka channel extends upwards, see figures 2-6). 
As to claim 6, Mai in view of Nonaka does not expressly disclose wherein the one or more acoustic paths surround at least three edges of the through hole in which the speaker is disposed. However it does disclose the recessed portions forming the acoustic paths are not limited and can have various configurations (Mai figures 1 and 4-6; pg. 4, ¶ 0068), and their positions, shapes and sizes can vary and be based on structural characteristics of the bracket or support portion (Mai pg. 4, ¶ 0058). Configuring the one or more acoustic paths to surround at least three edges of the speaker through hole is therefore considered merely a straightforward possibility from which a skilled person would select when designing and assembling the electronic device, depending on the internal layout of the device and the placement of its components, the structural characteristics of the support portion, and/or the desired characteristics of the acoustic paths (Mai pg. 4, ¶ 0058).
As to claim 7, Mai in view of Nonaka does not expressly disclose wherein the support member includes an elevated tab extending towards a center of the electronic device from a top edge, the elevated tab supporting the camera component, and wherein the at least two acoustic paths are formed adjacent to at least two edges of the elevated tab. However it does disclose the camera can be placed between the acoustic paths or channels (Mai figures 1 and 4-5), which are formed by recessed portions on a support structure that can support a camera (Mai pg. 3, ¶ 0053; pg. 4, ¶ 0058, ¶ 0061; Nonaka figures 2-5; pgs. 3-4, ¶ 0035, ¶ 0043 - ¶ 0047). Having an elevated tab or non-recessed structure to support the camera where the acoustic paths are formed adjacent to the elevated tab is therefore considered an obvious choice given the teachings of Mai in view of Nonaka, as Mai in view of Nonaka already teaches the support structure configured to support a camera, and further teaches embodiments where the acoustic paths or channels are positioned around the camera and are formed by having recessed portions on the support element arranged in such a way as to not affect the camera or the camera fixture to the bracket/support portion (Mai pg. 4, ¶ 0059 - ¶ 0060).
As to claim 8, Mai in view of Nonaka further discloses wherein the acoustic hole includes a length substantially corresponding to respective lengths of a first acoustic path and a second acoustic of the least two acoustic paths, and the elevated tab, and wherein the first acoustic path and the second acoustic path are communicatively connected to opposing lengthwise terminal portions of the acoustic hole (Mai figures 1 and 4-5; pg. 1, ¶ 0016; pg. 3, ¶ 0047). 
As to claim 9, Mai in view of Nonaka further discloses wherein the acoustic hole is formed as a slit extending along a width of the housing (Mai pg. 3, ¶ 0047).  
As to claim 10, Mai in view of Nonaka further discloses further comprising: an electronic component separate from the display and the speaker (Mai camera 9, see figures 1 and 4-6; pg. 3, ¶ 0053). Mai in view of Nonaka does not expressly disclose wherein at least a portion of the one or more acoustic paths is disposed between positions of the electronic component and the speaker. However it does disclose the acoustic paths are not limited and can have various configurations (Mai figures 1 and 4-6; pg. 4, ¶ 0068), and their positions, shapes and sizes can vary and be based on structural characteristics of the bracket or support portion (Mai pg. 4, ¶ 0058). Configuring at least a portion of the one or more acoustic paths to be disposed between positions of the electronic component and the speaker is therefore considered merely a straightforward possibility from which a skilled person would select when designing and assembling the electronic device, depending on the internal layout of the device and the placement of its components, the structural characteristics of the support portion, and/or the desired characteristics of the acoustic paths, as long as the camera function and fixture of the camera to the bracket/support portion is not affected (Mai pg. 4, ¶ 0058 - ¶ 0060).

15.	Claims 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai in view of Chinese Patent Pub No CN 111031163 A to Jiang et al. (“Jiang”).
As to claim 21, Mai discloses an electronic device, comprising: a housing including a front side and a rear side (see figures 1-6; pg. 1, ¶ 0016); a display configured to be viewable through the front side (see pg. 1, ¶ 0016); a speaker (see figures 1-6; pg. 1, ¶ 0016 - ¶ 0017); an acoustic hole configured to emit a sound generated by the speaker (see figures 1-6; pg. 1, ¶ 0016; pg. 3, ¶ 0047); a first acoustic waveguide, providing a first acoustic path between the speaker and the acoustic hole; a second acoustic waveguide, providing a second acoustic path between the speaker and the acoustic hole (channels 4 and 5, see figures 1 and 4-6; pg. 1, ¶ 0016; pg. 4, ¶ 0054, ¶ 0058); and an electronic component disposed between the first waveguide and the second waveguide (camera 9, see figures 1 and 4-6; pg. 3, ¶ 0053; pg. 4, ¶ 0059).
Mai further discloses the first and second acoustic waveguides formed at least in part by first and second recessed portions in a bracket or support structure in the housing (channels 4 and 5, see figures 1 and 4-6; pg. 3, ¶ 0053; pg. 4, ¶ 0058, ¶ 0061), but does not expressly disclose the first and second waveguides being formed by both the first and second recesses and the rear surface of the display, nor the support member being configured to support the display, the speaker being disposed between the support member and the rear side, a third recess formed on the support member, with the first and second recesses extending from the third recess, and an opening corresponding to the speaker and formed through the support member in the third recess. 
Jiang discloses a similar electronic device, and further discloses the device including a support member in the form of a middle frame 100a configured to support the display 100c (see figure 1), the speaker 200 being between the middle frame and back cover 100b in a recessed portion with an opening corresponding to the speaker (see figure 1; pg. 12, ¶ 0064 of the English translation), the device further including an acoustic cavity 131 formed by a recessed portion of the middle frame and the rear surface of the display that extends from the recessed portion corresponding to the speaker to sound through hole 110 (see figures 1-2; pg. 6, ¶ 0035).
Mai and Jiang are analogous are because they are both drawn to electronic devices. 
It would have been an obvious choice before the effective filing date of the claimed invention incorporate the support member configuration as taught by Jiang in the device as taught by Mai, the motivation being to provide a housing portion to support the components within the device, including the speaker and the display, and further to make use of housing components themselves to form the sound paths and outlets when joined together (Jiang figure 1; pg. 11, ¶ 0058 - ¶ 0059).
As to claim 22, Mai in view of Jiang further discloses wherein the electronic component is configured to receive or detect information on an external environment of the electronic device through an area between the first recess and the second recess (Mai figures 1 and 4-6; pg. 3, ¶ 0048, ¶ 0053; pg. 4, ¶ 0059).  
As to claim 23, Mai in view of Jiang further discloses further comprising a notch area formed inside an active area of the display, or an optical hole at least partially surrounded by the active area of the display, wherein the electronic component is aligned to the notch area or the optical hole (Mai camera in water-drop area of screen; pg. 1, ¶ 0004; pg. 3, ¶ 0048).  
As to claim 25, Mai in view of Jiang further discloses further comprising a mesh member mounted on the acoustic hole and exposed to the front side (Jiang figure 1; pg. 4, ¶ 0068).

16.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai in view of Jiang and further in view of US Patent Pub No 2017/0134545 A1 to Lee et al. (“Lee”).
As to claim 24, Mai in view of Jiang discloses the electronic device of claim 21.
Mai in view of Jiang further discloses further comprising an adhesive member or glue structure that at least partially forms or surrounds at least a portion of the first acoustic waveguide and the second acoustic waveguide (Mai pg. 3, ¶ 0044 - ¶ 0045), but does not disclose the adhesive member attaching the display to the support member. However the use of an adhesive element for attaching the display to a support member is known in the art, as taught by Lee, which discloses a similar display device, and further discloses the display 151b being adhered to the support or frame portion 101’ (see figures 3A and 12A; pg. 9, ¶ 0140). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art when the support frame that supports the display is also used to form acoustic waveguides via recessed portions and the display, as already taught by Mai in view of Jiang, the motivation being to provide a secure attachment between the support structure and the display (Lee pg. 9, ¶ 0140).

Response to Arguments
17.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652  


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652